Per Curiam,
The learned judge below found that at the time of the making of the contract for the sewer by Diulus Brothers, the indebtedness of the borough was not in excess of the constitutional limit, and the decree must be affirmed on that portion of his opinion and conclusions.
It is true that the report of the viewers did not assess the whole cost of the sewers on the abutting properties, but charged $1,066.89 of it upon the borough. But there was no evidence that that sum was not payable and actually paid by the borough out of current funds.
Decree affirmed with costs.